IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT



                              No. 01-10279
                          Conference Calendar



JERRY RICKY HANNAH,

                                           Plaintiff-Appellant,

versus

NFN MARTIN, Officer, Price Daniel Unit;
NFN HOOSER, Officer, Price Daniel Unit;
TEXAS DEPARTMENT OF CRIMINAL JUSTICE-
INSTITUTIONAL DIVISION, Price Daniel Unit,

                                           Defendants-Appellees.

                          --------------------
             Appeal from the United States District Court
                  for the Northern District of Texas
                         USDC No. 5:01-CV-22-C
                          --------------------
                              June 14, 2001

Before WIENER, DeMOSS, and DENNIS, Circuit Judges.

PER CURIAM:*

     Jerry Ricky Hannah, Texas prisoner number 897277, appeals

the district court’s dismissal of his 42 U.S.C. § 1983 suit as

frivolous.     He contends that the defendants lost his tennis shoes

and that his due process rights were violated when he was not

given fair compensation for the shoes.     The district court did

not abuse its discretion in concluding that Hannah’s claim for

the deprivation of his personal property was frivolous.     See


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 01-10279
                                 -2-

Hudson v. Palmer, 468 U.S. 517, 533 (1984); Harper v. Showers,

174 F.3d 716, 718 & n.3 (5th Cir. 1999).    Texas has an adequate

postdeprivation remedy for confiscation of prisoner property.

Cathey v. Guenther, 47 F.3d 162, 164 (5th Cir. 1995).       Hannah’s

appeal is without arguable merit and is frivolous.        See Howard v.

King, 707 F.2d 215, 219-20 (5th Cir. 1983).    Because the appeal

is frivolous, it is DISMISSED.    See 5TH CIR. R. 42.2.

     The dismissal of this appeal and the dismissal as frivolous

by the district court each count as a “strike” for purposes of 28

U.S.C. § 1915(g).    See Adepegba v. Hammons, 103 F.3d 383, 387-88

(5th Cir. 1996).    Hannah therefore has two “strikes” under

28 U.S.C. § 1915(g).    We caution Hannah that once he accumulates

three strikes, he may not proceed in forma pauperis in any civil

action or appeal filed while he is incarcerated or detained in

any facility unless he is under imminent danger of serious

physical injury.    See 28 U.S.C. § 1915(g).

APPEAL DISMISSED; SANCTIONS WARNING ISSUED.